Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-13 and 16 are allowed 
4.	Independent claims 1, 11 and 12 claim a head mounted display device including a first image capturing unit and a second image capturing unit different from the first image capturing unit comprises a first generation unit configured to generate, based on a signal representing an image output timing of the first image capturing unit, a first signal for controlling a start of exposure of the second image capturing unit, and supply the generated first signal to the second image capturing unit, and a second generation unit configured to generate, based on the signal representing the image output timing of the first image capturing unit, a second signal for controlling a start of measurement of a sensor that measures a position and orientation of the sensor, and supply the generated second signal to the sensor., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Zahnert et al., US Patent Application (20220051441), hereinafter “Zahnert”, which does not teach the features claimed in the independent claims, 1 and similarly worded claims 11 and 12: “1. A synchronous control apparatus  comprising: a first setting  unit configured to set a first offset, wherein the first offset is based on a time till a reference of a synchronous timing after a detection timing of a start signal representing a start timing of image output from a  first image capturing unit, a time required for a second image capturing unit to start exposure after receiving a first synchronous signal, and an exposure time of one frame in the second image capturing unit; a second setting unit configured to set a second offset, wherein the second offset is based on the time till the reference of the synchronous timing after the detection timing of the start signal, and a time required for a sensor to start measurement after receiving a second synchronous signal; a first supply  unit configured to, in a case where the start signal is detected, generate the first synchronous signal after the first offset from the detection timing of the start signal to, supply the generated first synchronous signal to second image capturing unit; and a second supply unit configured to, in a case where the start signal is detected, generate the second synchronous signal after the second offset from the detection timing of the start signal to supply the generated second synchronous signal to the sensor”.

In regards to claims 1, 11 and 12 the representative prior art is Zahnert. Zahnert discloses wearable display system with a limited number of cameras. Two cameras can be arranged to provide an overlapping central view field and a peripheral view field associated with one of the two cameras. A third camera can be arranged to provide a color view field overlapping the central view field. The wearable display system may be coupled to a processor configured to generate a world model and track hand motion in the central view field using the two cameras. The processor may be configured to perform a calibration routine to compensate for distortions during use of the wearable display system. The processor may be configured to identify and address portions of the world model including incomplete depth information by obtaining additional depth information, such as by enabling emitters, detecting planar surfaces in the physical world, or identifying relevant object templates in the world model.

In regards to claims 1, 11 and 12 Zahnert, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a time required for a second image capturing unit to start exposure after receiving a first synchronous signal, and an exposure time of one frame in the second image capturing unit; a second setting unit configured to set a second offset, wherein the second offset is based on the time till the reference of the synchronous timing after the detection timing of the start signal, and a time required for a sensor to start measurement after receiving a second synchronous signal; a first supply  unit configured to, in a case where the start signal is detected, generate the first synchronous signal after the first offset from the detection timing of the start signal to, supply the generated first synchronous signal to second image capturing unit; and a second supply unit configured to, in a case where the start signal is detected, generate the second synchronous signal after the second offset from the detection timing of the start signal to supply the generated second synchronous signal to the sensor” of the claimed invention.  Claims 2-10 and13 depend from claim 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694